DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on January 24, 2022, has been entered.


Response to Amendment
Applicant’s amendment originally filed as an Amendment After Final on December 23, 2021, has been entered per the RCE.  No claims have been amended.  Claims 2, 3, 8, 9, 11-19, 25-27, 30, 32, and 35 have been cancelled and new claims 39 and 40 have been added.  Thus, the pending claims are 1, 4-7, 10, 20-24, 28, 29, 31, 33, 34, and 36-40.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10, 20-22, 24, 29, 31, 33, 34, 36, and 37 stand rejected under 35 U.S.C. 103 as being unpatentable over JP 09-220781 issued to Fukushima et al. in view of US 5,587,118 issued to Mallonee, US 2004/0180200 issued to Bertamini et al., and “Effects of Mixing Procedures on Properties of Compatibilized Polypropylene/Nylon 6 Blends,” by Lee et al., as evidenced by Principles of Polymerization, 2nd ed., by G. Odian, as set forth in section 5 of the last Office action (Final Rejection mailed October 29, 2021).  [Regarding the Fukushima reference, see both the JPO machine translation filed September 27, 2016 and the translation provided by applicant in the Information Disclosure Statement filed September 12, 2018.]
Applicant has not amended the claims and applicant’s traversal thereof has not been found persuasive.  (See Response to Arguments below).  As such, the rejection stands.  
Specifically, Fukushima discloses an artificial turf comprising pile yarns made from uniaxially stretched stripes (i.e., slit-film monofilaments) composed of (A) 100 pbw of polyethylene, (B) 5-110 pbw of polyamide, and (C) 0.5-20 pbw of a low molecular weight polyolefin modified with an acid at its terminal end (abstract and sections [0005] and [0014]).  
The three resin components are mixed with a kneading apparatus and the resin composite extruded into a film, cooled/quenched, and cut into slit-film monofilaments for artificial turfs (sections [0013] and [0014]).  The monofilaments are stretched (i.e., drawn) 2.5-8.0 times with application of heat using an oven and then subjected to heat relaxation treatment (section [0014]).  The monofilaments have a denier ranging from 100-10,000 (section [0014]).  Alternately, the pile yarns may comprise monofilaments extruded from a spinneret (i.e., extruded from “a nozzle which has fine pores”), cooled/quenched, and stretched (i.e., drawn) 2.5-9.0 times under the application of heat to produce monofilaments having a denier of 50-15,000 (about 0.08-1.5 mm or 80-150 micrometers) (section [0014]).  Said monofilaments may be twisted or bulked to form the pile yarns (section [0015).  In one embodiment, the pile yarn has a denier of 1200 (1333 dtex) (section [0023]).  Said pile yarns may be tufted into a primary backing and then the tufted primary backing is coated with an adhesive backcoat, such as styrene butadiene latex to fix the tufts, thereby forming the artificial turf (section [0016]).  Additives such as 
Thus, Fukushima teaches the invention of claims 1, 20-22, and 24 with the exceptions (a) the polyamide component forms polymer beads surrounded by the compatibilizer which deform into fibrils or fibrous regions in the center of the polyethylene monofilament such that the fibrous regions do not delaminate after formation, (b) the polymer beads having crystalline portions and amorphous portions, wherein stretching of said beads into fibrous regions causes an increase in the size of the crystalline portions relative to the amorphous portions, (c) the fibrous regions have a diameter of 1-3 micrometers, and (d) the method of making the polymer mixture comprises forming a first mixture of polyamide and compatibilizer; heating, extruding, and granulating said first mixture; mixing the granulated first mixture with the polyethylene; and heating to form said polymer mixture.  
Regarding exceptions (a) and (c), Fukushima teaches the polyamide, compatibilizer, and polyethylene are mixed and kneaded to form a polymer composition which is then extruded into filaments.  Fukushima does not explicitly discuss the configuration of the immiscible polymers and compatibilizer within the polymer composition and the extruded filaments.  However, it is well known in the art that immiscible polymer blends can form fibrils of first polymer within a filament of a second polymer matrix upon extrusion of said immiscible polymer blend.  For example, the disclosures of Mallonee and Bertamini teach like immiscible polymer compositions which result in polyamide fibrils (i.e., fibrous regions) within a polyethylene matrix.  
Specifically, Mallonee teaches carpet face yarns comprising polyolefin filaments having generally co-linear smaller polyamide fibrils dispersed and embedded within said polyolefin 
Bertamini discloses an improvement to the immiscible polymer blend of Mallonee comprising the addition of an interphase modifier (i.e., compatibilizer) (sections [0014] and [0035]).  Bertamini teaches Mallonee’s carpet filaments have a substantially continuous polyolefin phase and a substantially discontinuous polyamide fibril phase dispersed therein (section [0014]).  Bertamini discloses a polymer mixture comprising (a) about 55-98% by wt. polyolefin, such as polyethylene or polypropylene, (b) about 5-45% by wt. fibril forming polymer, such as polyamide or polyester, and (c) about 0-20 wt.% of an interphase modifier (i.e., compatibilizer), such as polyolefin polymers reacted with acids or anhydrides (e.g., maleated polyolefins) (sections [0029] - [0031] and [0035]).  Upon extrusion of the dry pellet polymer mixture, in-situ formation of elongated, substantially discontinuous fibrils are formed in a continuous polyolefin phase due to the immiscibility of the polyamide and polyolefins (sections [0047] and [0063]).  The fibrils have an average diameter of about 0.1-5 microns and an average length of about 100-1000 microns (0.1-1 mm) (section [0048]).  Bertamini teaches the fibrils are dispersed within the filament, but are generally concentrated toward the center of the filament such that the surface of said filament is substantially devoid of fibrils (i.e., fibrils are centrally located) (sections [0012], [0044], [0048], and [0050] and Figures 2 and 3).  Bertamini also teaches the compatibilizer increases the strength of the interface (i.e., delamination strength) 
Note Mallonee’s molten polymeric mixture of two immiscible polymers necessarily forms a phase separated immiscible blend, which, by definition, is a blend of one of the polymers separated into spherical beads dispersed within a matrix of the other polymer.  In other words, Mallonee’s polymeric mixture is a dispersion comprising a dispersed or discontinuous fibril-forming polyamide phase and a matrix or continuous polyolefin phase.  Upon extrusion of the molten polymer mixture through a spinneret, said dispersed polyamide beads will necessarily be elongated into fibrils (i.e., in-situ fibril formation) within the matrix polyolefin filament.  The use of Bertamini’s compatibilizer would necessarily form an interface between the first, fibril forming polymer spheres and the second polyolefin matrix polymer, thereby creating beads of the dispersed fibril forming polymer (e.g., polyamide) surrounded by compatibilizer within the second matrix polymer (e.g., polyethylene).  
Both Mallonee and Bertamini teach optimization of process parameters, such as viscosity, shear rate, and capillary hole dimensions in order to obtain the best results of fibril formation (Mallonee, col. 3, lines 14-22 and col. 4, lines 39-53 and Bertamini, sections [0044] – [0051]). Additionally, both references teach the fibrils are concentrated in the center of the filament due to the shear forces exerted on the molten mixture in the capillary openings of the spinneret and due to the difference in melt viscosity of the polyolefin and polyamide phases, wherein the polyamide fibril-forming polymer has a higher viscosity than the polyolefin polymer (Mallonee, col. 4, lines 16-30 and lines 38-53 and Bertamini, sections [0043]-[0050]).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the process parameters of the Fukushima 
Regarding exception (b), wherein the polymer beads have crystalline portions and amorphous portions and wherein stretching of said beads into fibrous regions causes an increase in the size of the crystalline portions relative to the amorphous portions, the Fukushima, Mallonee, and Bertamini references do not explicitly teach such crystalline portions relative to amorphous portions.  However, it is asserted that, due to the nature of the polyamide polymer and the nature of the extrusion and drawing processes employed to make the filaments, exception (b) is necessarily met by the combination of prior art.  Specifically, the extrusion and stretching under application of heat (i.e., drawing) performed by the prior art would necessarily render the monofilament more crystalline, wherein crystalline portions would increase in size compared to the amorphous portions.  Note polyamide polymers are generally considered to relatively crystalline polymers (more ordered polymer regions than unordered, amorphous regions) due to the polar amide groups being favorable to crystallization.  Additionally, crystallinity of polyamide polymers can be significantly increased by mechanically stretching (e.g., extrusion and drawing of filaments) to facilitate the ordering and alignment of polymer chains.  (See section 1-5a, “Crystalline and Amorphous Behavior,” page 25, 1st paragraph and section 1-5b, “Determinants of Polymer Crystallinity,” page 29, 1st paragraph of Principles of Polymerization, nd ed., by G. Odian, 1981.)  Thus, exception (b) is also rejected as being obvious over the cited prior art.  
Regarding exception (d), wherein the method of making the polymer mixture comprises forming a first mixture of polyamide and compatibilizer; heating, extruding, and granulating said first mixture; mixing the granulated first mixture with the polyethylene; and heating to form said polymer mixture, Fukushima, Mallonee, and Bertamini fail to explicitly teach said method of mixing the polymer mixture (i.e., reactive two-step blending).  Fukushima teaches mixing all three components together (i.e., one-step blending process) either by melt kneading or dry blend mixing prior to extrusion (section [0013]).  Bertamini teaches dry blending is the preferred method of mixing the polyolefin and polyamide polymers and any optional additives, including the compatibilizer (section [0042]) and exemplifies mixing the compatibilizer with the polyolefin prior to dry blending with the polyamide (i.e., nonreactive two-step blending process) (section [0063]).  However, it is known in the art to compatibilize polypropylene/polyamide immiscible blends with a compatibilizer, such as maleic anhydride grafted polypropylene, in either a one-step mixing process, wherein all three components are mixed together at one time, or a two-step mixing process, wherein the compatibilizer is pre-mixed with one of the polymers before adding to the other polymer.  
For example, Lee compares one- and two-step mixing processes for polypropylene and polyamide polymer mixtures (abstract and page 1822, paragraph spanning columns 1 and 2).  Specifically, Lee compares the effect of compatibilization of polypropylene/nylon 6 (PP/N6) blends with maleic anhydride grafted polypropylene (PP-g-MAH) compatibilizer by utilizing three different mixing procedures:  (A) single-step blending, (B) two-step blending, first of PP-g-MAH with reactive N6 and then with nonreactive PP (i.e., reactive two-step blending), and (C) 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a reactive two-step blending process as presently claimed instead of the one-step or nonreactive two-step processes of Fukushima and Bertamini  since said reactive two-step blending process is a known alternative to said one-step and nonreactive two-step blending processes, as evidenced by Lee.  Lee teaches advantages and disadvantages of each method wherein selection of any method would be within the level of ordinary skill in the art based on the desired properties and intended use thereof.  Thus, a skilled artisan would have been motivated to select a reactive two-step process of pre-mixing a dry blend of the compatibilizer and the first fibril forming polymer (i.e., polyamide) and then mixing a dry blend of the pre-mixture into the second polyolefin polymer (i.e., polyolefin) in order to enhance the desired mechanical properties of the resulting fiber (e.g., to water absorption resistance) (Lee, pages 1830-1832).  Such a modification would have yielded predictable results to the skilled artisan.  
The cited prior art fails to explicitly state that the pre-mixture of polyamide and compatibilizer is heated, extruded, and granulated prior to mixing with the polypropylene.  nd column, 1st paragraph).  Thus, the cited prior art would have easily suggested to the skilled artisan to dry blend the first polyamide polymer and compatibilizer to form a first mixture, which is then pelletized by heating, extruding, and granulating, in order to dry blend the first mixture with the polyolefin polymer.  In other words, it would have been readily obvious to provide the first mixture in pellet form for dry blending with the polyethylene pellet feedstock to feed into an extruder to form the filaments.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, exception (d) and claims 1, 20-22, and 24 stand rejected as being obvious over the cited prior art.  
Regarding claims 4, 6, 7, 10, the cited prior art fails to teach the addition of a third polar polymer such as polyamide or polyester, said third polymer being immiscible with the second In re Kerkhoven, 205 USPQ 1069.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine two polyamides or two polyesters or any combination of two fibril-forming polymers in order to produce said fibrils.  Such a modification would have yielded predictable results to the skilled artisan (i.e., combination of properties achieved from the two fibril-forming polymers).  Thus, claims 4, 6, 7, and 10 stand rejected as being obvious over the cited prior art.  
Regarding claim 5, while the cited prior art does not teach mixing the third polymer with the first polyamide polymer and the compatibilizer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mix the third fibril forming polymer with the first fibril forming polymer and compatibilizer in order to form a uniform composition of the immiscible fibril forming polymers within the matrix second polymer.  Such a modification would have yielded predictable results to the skilled artisan.  Hence, claim 5 also stands rejected as being obvious over the cited prior art.  
Regarding claim 29, Mallonee teaches the fibrils have a length of several tens of microns (col. 4, lines 25-30), while Bertamini teaches the fibrils have a length of about 100-1000 microns 
Regarding claim 31, said claim limits the method of claim 1, wherein (a) the polymer beads have a size of 0.1-3 micrometer, (b) the second polymer is less viscous than the polymer beads, resulting in the polymer beads concentrating in a center of the monofilament upon extrusion of the polymer mixture, and (c) the monofilament has a diameter of 170-600 microns.  As noted above, both Mallonee and Bertamini teach the fibril forming polyamide polymer has a greater viscosity than the polyolefin matrix polymer, which facilitates the fibrils being formed within a center portion of the filament.  Specifically, Bertamini states the lower viscosity of the polyolefin causes said polyolefin to flow much more readily through the capillary openings of the spinneret, while the more viscous fibril-forming polyamide concentrates into areas away from the capillary walls (section [0050]).  Hence, applicant’s limitation (b) is met by the teachings of the prior art.  
Regarding limitation (a), while none of the cited prior art teaches the size of the polyamide beads, the Mallonee and Bertamini do teach like fibril sizes (i.e., about 0.1-5 microns in diameter).  Since the starting size of the beads will necessarily influence the size of the fibrils, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the size of the beads employed in order to achieve the disclosed fibril size.  Note immiscible blends of polymers conventionally comprise macroscopic beads dispersed within the polymer matrix.  Additionally, compatibilizers are known to stabilize an immiscible polymer blend such that smaller beads can be produced.  As such, one of ordinary skill in the art readily understand how to control the size of particles (i.e., beads) in a dispersion of an immiscible polymer mixture.  It has been held that where the general conditions of a claim In re Aller, 105 USPQ 233.  Thus, absent a showing of unexpected results achieved therefrom or other evidence of non-obviousness, limitation (a) is held to be obvious over the cited prior art.  
Regarding limitation (c), Fukushima teaches the extruded monofilaments have a denier of 50-15,000 and diameter of about 80-150 microns (section [0014]).  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extrude filaments having a diameter of more than 150 microns, including 170-600 microns, in order to produce a coarser filament for an intended use (e.g., artificial grass monofilament).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 205 USPQ 215.  Note, assuming a circular cross-sectional shape of an extruded monofilament, for polyethylene filaments having a density of 0.92 g/cm3, a denier range of 50-15,000 would result in a calculated diameter of about 44-759 microns.  For polyamide filaments having a density of 1.14 g/cm3, a denier range of 50-15,000 would result in a calculated diameter of about 39-680 microns.  The prior art filaments made from a polyamide and polyethylene immiscible blend with a compatibilizer would have a density between approximately 0.92 and 1.14 g/cm3.   Thus, while Fukushima teaches a maximum diameter of 150 microns, the disclosed denier up to 15,000 would suggest to one of ordinary skill in the art diameters greater than 150 microns, even up to about 700 microns.  Additionally, absent a showing of criticality from applicant, the present claims are obvious over the cited prior art.  In re Woodruff, 16 USPQ2d 1934 states, “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims….In such a situation, the applicant must show that the particular range is critical, c) and claim 31 stand rejected as being obvious over the cited prior art.
Regarding claims 33 and 34, said claims limit the extruded first mixture to having a predefined shape or a predefined size wherein said size or shape determines the size of the polymer beads. While the cited prior art does not explicitly teach such a limitation, said claims are rejected as being obvious over the prior art. Specifically, extruded polymers pelletized for dry blending will inherently have a predefined shape and or a predefined size. Thus, claim 33 stands rejected along with parent claim 1. Additionally, as noted above, the size of the fibrils will necessarily be limited by the starting size of the beads, since said fibrils are formed from the beads during extrusion. Furthermore, the starting size of the beads is necessarily limited by the starting size of the extruded first mixture of the first polymer and the compatibilizer since the extruded first mixture forms said beads within the polymer matrix of the second polymer upon mixing the first mixture with the second polymer to form the polymer mixture. Therefore, claim 34 also stands rejected along with parent claims 1 and 33.
Regarding claim 36, said claim limits the amount of the first polymer to and the compatibilizer each to 5-10% by weight.  Additionally, claim 36 limits the step of forming the first mixture to include mixing a granulate of the first polymer polyamide with the compatibilizer and the step of mixing the granulated first mixture to include mixing the granulated first mixture with a granulate of the second polymer polyethylene.  However, said claim is held to be obvious over the cited prior art.  
Specifically, as noted above, Fukushima teaches 5-110% by weight of polyamide and 0.5-20% by weight of the compatibilizer and Bertamini teaches 5-45% by weight polyamide and 
With regard to the polyamide and polyethylene being in granulate form during the mixing steps, as argued above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the polymer feeds in granulate form (e.g., pelletize).  As noted above, polymer feeds for extruding fibers are generally provided in pellet or granulate form.  Additionally, polymer blends are conventionally mixed as dry blends of said pellets.  See, for example, (i) Fukushima’s teaching that the polymer composition may be mixed with a blender as a dry blend (i.e., polymer in pellet form) (section [0013]), (ii) Mallonee’s teaching that the polyamide and polyolefin pellets are dry blended into a mixture prior to feeding to the extruder (col. 1, line 67-col. 2, line 3 and col. 4, lines 56-61), (iii) Bertamini’s teaching of dry blending the polymer mixture of nylon (i.e., polyamide) pellets, polyolefin pellets, and optional additives after drying the polymers to remove moisture and prior to feeding the blend to an extruder (sections [0042], [0063], and [0069]), and (iv) Lee’s teaching that the polymers are dried prior to melt blending with a twin-screw extruder (page 1822, 2nd column, 1st paragraph).  Hence, it would have been readily obvious to provide the polyamide and polyolefin polymers in pellet or granulate form in order to dry blend the polymer mixture into a homogenous blend prior to feeding into an extruder to form the filaments.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 36 also stands rejected as being obvious over the cited prior art.  
Regarding claim 37, said claim limits the step of granulating the extruded first mixture of the method of claim 1 to comprise granulating the extruded first mixture to form a master batch.  The claim also limits the step of mixing the granulated first mixture with the second polymer to 
Specifically, the specification defines “master batch” as equivalent to “polymer mixture” (page 3, lines 5-7 and page 16, lines 20-21).  As argued above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat, extrude, and granulate (e.g., pelletize) the pre-mixture.  Such a pelletized pre-mixture is inherently a “master batch.”  Motivation to form a masterbatch is to obtain a homogenous mixture of the compatibilizer and polyamide prior to mixing with polyethylene pellets to form the dry blend mixture of polyamide and polyethylene.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 37 stands rejected as being obvious over the cited prior art.  
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over JP 09-220781 issued to Fukushima et al. in view of US 5,587,118 issued to Mallonee, US 2004/0180200 issued to Bertamini et al., and “Effects of Mixing Procedures on Properties of Compatibilized Polypropylene/Nylon 6 Blends,” by Lee et al., as evidenced by Principles of Polymerization, 2nd ed., by G. Odian.  
New claim 40 limits the step of binding the artificial turf fibers to the backing by coating a portion of the backing with a latex or polyurethane to hold said fibers in position.  However, Fukushima teaches an adhesive backcoat comprising a styrene-butadiene rubber latex for fixing the tufted pile yarn to the base fabric (i.e., primary backing) (section [0016]).  Thus, claim 40 is rejected along with parent claims 1 and 22.  
Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over JP 09-220781 issued to Fukushima et al. in view of US 5,587,118 issued to Mallonee, US 2004/0180200 issued to Bertamini et al., “Effects of Mixing Procedures on Properties of Compatibilized Polypropylene/Nylon 6 Blends,” by Lee et al., as evidenced by Principles of Polymerization, 2nd ed., by G. Odian, and Extrusion: The Definitive Processing Guide and Handbook, Chapter 51, Monofilaments, section 51.3, Drawing Unit with Ovens
Regarding claim 38, which limits the stretching of the monofilaments to passing reheated monofilaments by rotating heated godets with different rotational speeds, Fukushima teaches the monofilaments are stretched 2.5-9.0 fold (i.e., a draw ratio of 2.5-9.0) at 80-150°C using a hot water tank or hot air circulating oven (section [0014]).  As one of ordinary skill understands, such stretching of filaments occurs with the assistance of rollers or godets having different rotational speeds.  For example, Bertamini teaches an exemplary yarn is spun and stretched at draw ratio of 1.374 using a godet temperature of 60°C (section [0086]).  Note, by definition, a draw ratio is the ratio of final to original filament length per unit weight resulting from drawing, which is a process of stretching or increasing the length of a continuous filament.  In order to stretch the filaments, the filaments will necessarily be passed between rollers or godets that differ in rotational speed.  See also the Extrusion, section 51.3, Drawing Unit with Ovens.  The first and second paragraphs of said section teach a drawing process comprises first set of godet rolls are employed to pull the filaments away from the die (i.e., spinneret) and at least a second set of godet rolls having a higher speed than the first set are employed to stretch said filaments.  The Extrusion reference (page 589, 1st paragraph) also teaches said godets may be heated.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to draw the filaments of Fukushima by means of 
Regarding new claim 39, which limits the method of claim 38 to include an annealing step of passing the stretched reheated monofilament though a heating oven and a set of heated godets, said claim is also held to be obvious over the cited prior art.  Specifically, the Extrusion reference teaches it is known to draw monofilaments in a two step process with the use of multiple sets of godet rolls and ovens, wherein the oven is used to anneal the drawn monofilaments in order to reduce the molecular chain internal stresses and shrinkage of said monofilaments (Ch.51.3, Drawing Unit with Ovens, paragraph spanning pages 588-589).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to draw the filaments of Fukushima by means of multiple heated godets and ovens in order to anneal the monofilaments since such a method of drawing is well-known and understood in the art.  Such a modification would have yielded predictable results to the skilled artisan (i.e., reduces internal stresses and shrinkage).  Therefore, claim 98 is also rejected as being obvious over the cited prior art.  
Claims 23 and 28 stand rejected under 35 U.S.C. 103 as being unpatentable over JP 09-220781 issued to Fukushima et al. in view of US 5,587,118 issued to Mallonee, US 2004/0180200 issued to Bertamini et al., and “Effects of Mixing Procedures on Properties of Compatibilized Polypropylene/Nylon 6 Blends,” by Lee et al. as applied to claims 1 and 24 above and in further view of US 2004/0086664 issued to Seaton, as set forth in section 6 of the last Office action.  

Regarding claim 28, Fukushima fails to teach the pile height of said artificial turf, wherein the fibrils have a length less than one half of the pile height.  However, common pile heights are well understood in the art, wherein said height is such as to simulate natural grass.  For example, Seaton teaches suitable pile heights for artificial turfs are 1-6 inches, preferably 2-3 inches (section [0019]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a pile height within 1-6 inches, preferably 2-3 inches.  Such a modification would have yielded the predictable result of simulating natural grass.  Note even with a pile height of 1 inch (25,400 microns), the maximum fibril length taught by Bertamini of 1,000 microns is less than half the pile height.  Therefore, claim 28 stands rejected as being obvious over the cited prior art.  

Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but have not been found persuasive of patentability.  
Applicant traverses the prior art rejection of claim 38 by asserting the examiner has not provided sufficient evidence that the terms “stretching” and “drawing” can be used interchangeably and that Fukushima’s teaching of stretching “a film formed into a tape shape” does not disclose or suggest the concept of drawing (Amendment, page 9, 1st paragraph – page 10, 2nd paragraph and page 11, 2nd paragraph).  As such, applicant asserts a skilled artisan would not be motivated to modify Fukushima’s stretching process with either Bertamini’s or Mallonee’s drawing process (Amendment, page 10, 2nd paragraph).  The examiner respectfully disagrees.  
Specifically, while Fukushima does teach stretching of slit-film tapes, the reference also teaches extruding the polymer melt “through a nozzle with a pore to form monofilaments, which are then stretched 2.5-9.0-fold in the pulling direction at 80-150°C using a hot water tank or a hot air circulating oven…to produce raw yarn for artificial turf of 50-15000 denier and about 0.08-1.5 mm in yarn diameter” (section [0014]).  Thus, Fukushima’s teaching of stretching is not limited to tape yarns, but includes yarns of continuous monofilaments.  
Additionally, as argued above and in previous Office actions (see at least section 8 of the last Office action), one of ordinary skill in the textile art understands the definition of “drawing” is “the hot or cold stretching of continuous filament yarn or tow to align and arrange the crystalline structure of the molecules to achieve improved tensile properties (Dictionary of Fiber and Textile Technology, page 47).  Note there is not a textile dictionary definition of “stretching.”  Hence, one of ordinary skill in the art would understand that Fukushima’s teaching of “stretching” the monofilaments in a hot water tank or oven would conventionally employ Extrusion reference, would have been clearly motivated to stretch the Fukushima filaments by means of a drawing process employing heated rotating godets with different rotational speeds. Therefore, as set forth above, claim 38 is held to be obvious over the cited prior art.  
Applicant also traverses the prior art rejection by arguing Bertamini applies a drawing process to a yarn rather than the presently claimed monofilament (Amendment, page 10, 3rd paragraph).  Specifically, applicant asserts a multifilament yarn including 24 filaments cannot read on the claimed monofilament (i.e., single filament) (Amendment, page 11, 1st paragraph).  In response, a multifilament yarn or tow comprises a bundle of single filaments or monofilaments.  Applicant’s claims do not limit the process to extruding, quenching, reheating, and stretching one single filament at a time. Hence, extruding, quenching, reheating, and stretching a bundle of monofilaments, as taught in the prior art, fully encompasses the claimed extruding, quenching, reheating, and stretching of “a monofilament.”  Additionally, the primary reference of Fukushima explicitly teaches extruding the polymer melt “through a nozzle with a pore to form monofilaments.”  Furthermore, Figure 51.8 of the Extrusion reference shows a plurality of monofilaments being drawn on godet rolls.  Therefore, applicant’s arguments are found unpersuasive and the above rejection stands.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Cheryl Juska/Primary Examiner